Allowable Subject Matter
Claims 1-3, 10-13, 16-17, 20, 24, 27-30, 32 and 34 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application’s claims has been amended as follows: 

1. (Currently Amended) A method of controlling access to a subscription, the method comprising:
	, by a computing system associated with a customer portal, a request to subscribe to a product, a subscription to the product being subject to a set of restrictions agreed to by an entity that accesses the subscription, and at least one restriction of the set of restrictions limiting a number of central processing unit (CPU) cores that an entity may use when accessing the subscription;
	, by the computing system, a list of downstream server product types and versions, wherein the list includes of the listed downstream server product types and versions;
, by the computing system, a distributor record, the distributor record being a representation of the current capabilities of a downstream server, wherein the distributor record includes a first set of capabilitieswherein the distributor record further includes 

 by the computing system, based on the first set of capabilities, whether the downstream server has a capability to enforce the set of restrictions on a set of entities, the set of restrictions including a limit of a number of CPU cores that the set of entities may use when accessing the subscription;
	assigning, by the computing system, the subscription to the downstream server, wherein the assigning enables the downstream server to control access to the subscription, wherein controlling access to the subscription comprises at least one of providing access or restricting access to the subscription;
in response to the assigning of the subscription to the downstream server, providing, by the downstream server, the set of entities with access to the subscription
 the computing device does not assign the subscription to the downstream server, and access to the subscription is not providedby the downstream server to the set of entities ; 
periodically executing, by the downstream server, a reporter of the downstream server, wherein the executing identifies a change to the capabilities of the downstream server and sends a report of the change to the computing system; and
updating, by the computing system, the list, in response to receiving the report from the downstream server.

2. (Currently Amended) The method of claim 1, the method further comprising 
	 in response to a determination that the downstream server does not have the capability to enforce the set of restrictions on the set of entities, sending, by the computing system, a message indicating that the subscription has not been assigned to the distributor record, wherein if the subscription is not assigned to the distributor record, the downstream server does not manage the subscription. 

3. (Previously Presented) The method of claim 1, the method further comprising
	in response to a determination that the downstream server does not have the capability to enforce the set of restrictions on the set of entities, sending, by the computing system, a message indicating that an upgrade of the downstream server is required. 
4. (Canceled) 
5. (Canceled) 
6. (Canceled) 
7. (Canceled) 
8. (Canceled) 
9. (Canceled) 

10. (Currently Amended) The method of claim 1, wherein the first set of capabilities includes a capability of enforcing the number of CPU cores that the entity uses while accessing the subscription. 

11. (Currently Amended) A system for controlling access to a subscription, the system comprising:
an upstream server computer,
and a downstream server computer;


	wherein the upstream server computer is configured to perform the functions of:

maintaining a list of downstream server product types and versions, wherein the list includes of the listed downstream server product types and versions;
storing the current capabilities of the downstream server, wherein the distributor record includes  a first set of capabilities wherein the distributor record further includes 
updating the list, in response receiving a report from a downstream server
determining, based on the first set of capabilities, whether the downstream server has a capability to enforce the set of restrictions on a set of entities, the set of restrictions including a limit of a number of CPU cores that the set of entities may use when accessing the subscription;
assigning the subscription to the downstream server, wherein the assigning enables the downstream server to control access to the subscription, wherein controlling access to the subscription comprises at least one of providing access or restricting access to the subscription; and 
in response to a determination that the downstream server does not have the capability to enforce the set of restrictions on the set of entities, does not assign the subscription to the downstream server
wherein the downstream server computer is configured to perform the functions of:
in response to the assigning of the subscription to the downstream server, providing the set of entities with access to the subscription; and
periodically executing a reporter of the downstream server, wherein the executing identifies a change to the capabilities of the downstream server, and sends a report of the change to the upstream server;

12. (Original) The system of claim 11, wherein the downstream server is behind a firewall. 
 
and wherein the upstream server is further configured to perform the functions of
	periodically sending reports to the upstream server 


14. (Canceled) 
15. (Canceled) 

16. (Currently Amended) The system of claim 13, wherein the downstream server does not send requests to the upstream server

17. (Previously Presented) The system of claim 16, wherein the downstream server is not connected to the public network. 

18. (Canceled) 
19. (Canceled) 

20. (Currently Amended) A non-transitory machine-readable medium comprising a plurality of machine-readable instructions that when executed by one or more 
	, by an upstream server associated with a customer portal, a request to subscribe to a product, a subscription to the product being subject to a set of restrictions agreed to by an entity that accesses the subscription, and at least one restriction of the set of restrictions limiting a number of central processing unit (CPU) cores that an entity may use when accessing the subscription;
	, by the upstream server, a list of downstream server product types and versions, wherein the list includes of the listed downstream server product types and versions;
	, by the upstream server, the current capabilities of a downstream server, wherein the distributor record includes a first set of capabilitieswherein the distributor record further includes 
	
	 by the upstream server, based on the first set of capabilities, whether the downstream server has a capability to enforce a limit 
	in response to a determination that the downstream server has the capability to enforce the set of restrictions on the set of entities, assigning, by the upstream server, the subscription to the downstream server, wherein the assigning enables the downstream server to control access to the subscription, wherein controlling access to the subscription comprises at least one of providing access or restricting access to the subscription;
in response to the assigning of the subscription to the downstream server, providing, by the downstream server, the set of entities with access to the subscription
	the upstream server does not assign the subscription to the downstream server, and access to the subscription is not provided by the downstream server to the set of entities

21. (Canceled) 
22. (Canceled) 
23. (Canceled) 



25. (Canceled) 
26. (Canceled) 

27. (Currently Amended) The method of claim 1, wherein the downstream server associated with the first set of capabilities has the capability to enforce the set of restrictions on the set of entities, the method further comprising
	 in response to the updating of the list, replacing the first set of capabilities stored in the distributor record with a second set of capabilities, based on the updated list;
	determining, based on the second set of capabilities, that the downstream server does not have the capability to enforce the set of restrictions on the set of entities;
	and in response to a determination that the downstream server having the second set of capabilities does not have the capability to enforce the set of restrictions on the set of entities, the computing device does not assign the subscription to the downstream server, and access to the subscription is not provided by the downstream server

28. (Currently Amended) The method of claim 1, wherein the downstream server associated with the first set of capabilities does not have the capability to enforce the set of restrictions on the set of entities, the method further including: in response the updating of the list, replacing the first set of capabilities stored in the distributor record with a second set of capabilities, based on the updated list; determining, based on the second set of capabilities, that the downstream server has the capability to enforce the set of restrictions on the set of entities; and in response to a determination that the downstream server having the second set of capabilities has the capability to enforce the set of restrictions on the set of entities, assigning, by the computing system, the subscription to the downstream server 

29. (Currently Amended) The system of claim 11, the functions of the upstream server further comprising: 
wherein receiving the report from the downstream server includes receiving a second set of capabilities and 
updating the distributor record by replacing the first set of capabilities stored in the distributor record with the second set of capabilities, wherein the downstream server associated with the first set of capabilities has the capability to enforce the set of restrictions on the set of entities; 
determining, based on the second set of capabilities, that the downstream server does not have the capability to enforce the set of restrictions on the set of entities; and 
in response to a determination that the downstream server having the second set of capabilities does not have the capability to enforce the set of restrictions on the set of entities, the upstream server does not assign the subscription to the downstream server, and access to the subscription is not providedby the downstream server to the set of entities 

30. (Currently Amended) The system of claim 11, the functions of the upstream server further comprising: 4825-6774-7282 v.1-7-U.S. Application No. 14/268,670Attorney Docket No. 20141019US2/49145.110 
wherein receiving the report from the downstream server includes receiving a second set of capabilities of the downstream server; 
updating the distributor record by replacing the first set of capabilities stored in the distributor record with the second set of capabilities, wherein the downstream server associated with the first set of capabilities does not have the capability to enforce the set of restrictions on the set of entities; 
determining, based on the second set of capabilities, that the downstream server has the capability to enforce the set of restrictions on the set of entities; and 
in response to a determination that the downstream server having the second set of capabilities has the capability to enforce the set of restrictions on the set of entities, assigning the subscription to the downstream server, wherein the assigning enables the downstream server to control access to the subscription

31. (Canceled)  



33. (Canceled)  

34. (Previously Presented) The non-transitory machine-readable medium of claim 20, wherein the first set of capabilities includes a capability of enforcing a limitation on an amount of RAM that the entity uses while accessing the subscription.

Examiner’s Amendment Authorization
Authorization for this examiner’s amendment was given in an interview with attorney of record Calmann Clements on 3/8/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, a close prior art of record, Biddle, teaches a method of controlling access to a subscription, the method comprising: receiving, by a computing system associated with a customer portal, a request to subscribe to a product, a subscription to the product being subject to a set of restrictions agreed to by an entity that accesses the subscription, and at least one restriction of the set of restrictions limiting a number of [machines] that an entity may use when accessing the subscription. Biddle fails to teach that one 
Furthermore, Biddle fails to teach the limitations of:
maintaining, by the computing system, a list of downstream server product types and versions, wherein the list includes one or more capabilities of each of the listed downstream server product types and versions;
storing , by the computing system, a distributor record, the distributor record being a representation of the current capabilities of a downstream server, wherein the distributor record includes a first set of capabilities, wherein the distributor record further includes a version and a product type of the downstream server;
determining, by the computing system, based on the first set of capabilities, whether the downstream server has a capability to enforce the set of restrictions on a set of entities, the set of restrictions including a limit of a number of CPU cores that the set of entities may use when accessing the subscription;
	in response to a determination that the downstream server has the capability to enforce the set of restrictions on the set of entities, assigning, by the computing system, the subscription to the downstream server, wherein the assigning enables the downstream server to control access to the subscription, wherein controlling access 
in response to the assigning of the subscription to the downstream server, providing, by the downstream server, the set of entities with access to the subscription; in response to a determination that the downstream server does not have the capability to enforce the set of restrictions on the set of entities, the computing device does not assign the subscription to the downstream server, and access to the subscription is not provided by the downstream server to the set of entities; 
periodically executing, by the downstream server, a reporter of the downstream server, wherein the executing identifies a change to the capabilities of the downstream server and sends a report of the change to the computing system; and
updating, by the computing system, the list, in response to receiving the report from the downstream server.
Another close prior art of record, Denenberg, teaches the concept of checking the capabilities of mobile devices, but it is to check if the devices are compatible with a service, before the service is rendered to those devices, not to determine that the devices can enforce a license.
Another close prior art of record, Gower, teaches a monitor that check if the principal(s), which could be human or software, has the ability to enforce a contract before creating such contract, but doesn’t seem to involve keeping a 
Gandhi (US Patent Application Publication 20140006502), a new close prior art, teaches the concept of maintaining a database of a cluster of devices that share functionalities, wherein the database reflects the current availability of the cluster members to collaborate on sharing applications or device functionalities (e.g., see ¶ 27). However, monitoring a availability to collaborate in sharing applications or device functionalities is not commensurate to monitoring the capability of devices to enforce a license, which would ensure security/control of the software products.
As per claims 11 and 20, they have similar limitations as system and computer product claims corresponding to the method of claim 1. Therefore, they are also allowable for similar reasons provided for claim 1 above. 
As per claims 2-3, 10, 12-13, 16-17, 24, 27-30, 32 and 34 they are also allowable at least based on their dependency upon claims 1, 11 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gabriel Mercado/Examiner, Art Unit 3685             

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685